        Case 1:20-cv-01374-EPG Document 9 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5
                              IN THE UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     JULIO SANDOVAL,                                   1:20-cv-001374-NONE-EPG (PC)
 9
                                  Plaintiff,           ORDER DENYING PLAINTIFF’S
10                                                     MOTION TO STAY PROCEEDINGS AND
                    v.                                 TIME LIMITATIONS
11
                                                       (ECF No. 7)
12   RALPH DIAZ, et al.,
                                                       ORDER GRANTING EXTENSION OF
13                              Defendants.            TIME TO FILE CONSENT/DECLINE
                                                       FORM
14
                                                       (ECF No. 8)
15
           Plaintiff, Julio Sandoval, is a state inmate proceeding pro se and in forma pauperis in this
16
     civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s motion to stay
17
     proceedings and time limitations (ECF No. 7) and motion for stay of proceedings, which the
18
     Court construes as a request for a 30 day extension of time to file the consent/decline form (ECF
19
     No. 8).
20
           As to the motion to stay proceedings and time limitations (ECF No. 7), Plaintiff states that
21
     he will need an additional 90 days added to any deadline set in this case. He contends that this
22
     additional time is needed because mail is backed up at his institution of confinement, and there
23
     have been emergency lockdowns and limitations on access to the law library, copies, and other
24
     things as a result of the COVID-19 pandemic. He explains that these lockdowns and limitations
25
     negatively impact his ability to respond, format forms, or attain paper forms and copies.
26
           The Court is aware of the additional restrictions that have been put into place at various
27
     institutions of confinement as a result of the COVID-19 pandemic and has made allowances for
28

                                                      1
        Case 1:20-cv-01374-EPG Document 9 Filed 10/15/20 Page 2 of 2


 1   those restrictions in setting deadlines in cases involving inmates. The Court will keep those

 2   restrictions in mind in setting deadlines in this case as well but declines to grant an additional 90

 3   days for all deadlines. Plaintiff must be diligent in complying with any deadlines imposed by the

 4   Court and, if additional time is needed, Plaintiff may request additional time by filing a motion in

 5   which he explains why he needs additional time to comply with the particular deadline at issue.

 6   Moreover, the Court has not yet screened Plaintiff’s complaint and thus, other than the deadline to

 7   submit the consent/decline form, discussed below, Plaintiff is not currently under any deadline.

 8   Plaintiff’s motion to stay proceedings and time limitations will thus be denied.

 9         As to Plaintiff’s motion for additional time to file the consent/decline form (ECF No. 8),

10   Plaintiff states that he received the form on October 6, 2020, and that the form is dated September

11   30, 2020. He asks for an additional 30 days to return the form. The Court will grant the request.

12         IT IS ORDERED:

13         1. Plaintiff’s motion to stay proceedings and time limitations (ECF No. 7) is DENIED; and

14         2. Plaintiff’s motion to stay proceedings, construed as a motion for an extension of time to

15             file the consent/decline form (ECF No. 8) is GRANTED. Plaintiff shall file the

16             consent/decline form no later than November 16, 2020.

17
     IT IS SO ORDERED.
18

19      Dated:     October 15, 2020                             /s/
20                                                         UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                       2
